Citation Nr: 1442746	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  11-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran, who is the appellant, had honorable active service from June 1972 to June 1980.  He also had active service from December 1980 to December 1985 but received a discharge under dishonorable conditions which is a bar to VA benefits for this timeframe. 

The Veteran appeared at a hearing at the RO before a local hearing officer in June 2011 and at a videoconference at the RO before the undersigned Veterans Law Judge in February 2012 who presided over the hearing in Washington, DC.  Transcripts of the hearings are of record.  

In an August 2014 letter, the Veteran indicated that he wished to represent himself and to please proceed with the appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC).  VA will notify the appellant if further action is required.


REMAND

At the February 2012 hearing before the undersigned Veterans Law Judge, the Veteran testified that he was currently receiving treatment for his low back disorder with a private physician through the Culinary Union in Las Vegas, Nevada.  It does not appear that any attempts have been made to associate these records with the claims folder.  He also indicated that he had sought treatment at the VA at times when he did not have health care through an employer but did not indicate the dates of that treatment.  The record includes VA treatment records dated up to August 2009.  An attempt should also be made to obtain up-to-date copies of all VA treatment records for the Veteran from those facilities identified by the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated action in order to associate with the record copies of the Veteran's VA treatment records from any identified VA facility for the period since August 2009. 

2.  The RO should request that the Veteran identify the name and addresses of all treatment providers/facilities who have treated him for any low back disorder, to include treatment provided through the Culinary Union as reported during the February 2012 hearing.  Following receipt of written authorizations to obtain treatment records from those facilities, attempt to obtain and associate these treatment records with the VA record.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



